Citation Nr: 1723080	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic muscle aches, claimed as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for multiple joint aches, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic muscle aches, claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome.

8.  Entitlement to service connection for multiple joint aches, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for an undiagnosed illness manifested by stomach problems, gas, sour taste in mouth, and occasional diarrhea, now claimed as irritable bowel syndrome.

10.  Entitlement to increased ratings for gout, currently rated as 20 percent disabling prior to October 9, 2014, and 40 percent disabling therefrom.

11.  Entitlement to an increased rating for peptic ulcer disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to July 1980, from September 1981 to May 1990, and from December 1990 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a March 2011 rating decision by the VA RO in Reno, Nevada.  This case is currently under the jurisdiction of the VA RO in Reno, Nevada.

In the October 1995 rating decision, the RO denied entitlement to service connection for an undiagnosed illness manifested by stomach problems and gas.  The Veteran appealed that issue in a notice of disagreement received in April 1996 and, following the issuance of a statement of the case as to the issue in June 1997, the submitted a timely appeal as to the issue in August 1997.  The Board has not yet issued a decision on the matter in response to the August 1997 substantive appeal.  As such, the issue before the Board is not one of reopening, but rather an original claim for entitlement to service connection for an undiagnosed illness manifested by stomach problems, gas, sour taste in mouth, and occasional diarrhea, now claimed as irritable bowel syndrome, as indicated on the title page.

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded these issues in September 2014 for further development.  Thereafter, in a November 2014 rating decision, the RO increased the Veteran's rating for gout to 40 percent from October 9, 2014.  As this increase in rating does not represent a full grant of the benefit sought on appeal, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a May 2017 statement, the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence received since the most recent adjudication of the issues on appeal by the AOJ, to include VA treatment records dating through April 21, 2017.  Accordingly, the Board accepts that additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).  Thereafter, VA obtained further additional evidence.  The further additional evidence, which consists of a VA examination, a VA opinion, and additional VA treatment records, is not relevant to the issues decided herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case as to those issues in consideration of that further additional evidence is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37.  The AOJ will have an opportunity to consider the further additional evidence in relation to the issues herein remanded when it readjudicates those issues following completion of the additional development.

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record shows that the Veteran retired from work in 2007 because he felt he was being exposed to fumes and wanted to change to a different position or department, but was not allowed to do so.  An October 2014 VA examiner opined that the Veteran cannot do active labor during a gout attack, but could still do sedentary work.  The Veteran has not argued, and the record does not otherwise reflect, that the disabilities for which he seeks increased ratings render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased ratings issues on appeal.

The issues of entitlement to service connection for chronic muscle aches, claimed as due to an undiagnosed illness; entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome; entitlement to service connection for multiple joint aches, claimed as due to an undiagnosed illness; entitlement to service connection for an undiagnosed illness manifested by stomach problems, gas, sour taste in mouth, and occasional diarrhea, now claimed as irritable bowel syndrome; and entitlement to an increased rating for peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The October 1995 rating decision denied the Veteran's claims for entitlement to service connection for joint aches, muscle aches, and sleep problems; the Veteran gave timely notice of his disagreement with those issues; however, the Veteran did not submit timely substantive appeals as to those issues following issuance of a statement of the case June 1997.

2.  An October 1998 Board decision denied entitlement to service connection for tinnitus; the Veteran has not submitted a motion for reconsideration of the October 1998 Board decision and did not timely appeal that decision.

3.  A March 2000 rating decision denied the Veteran's claims for entitlement to service connection for multiple joint aches, tendonitis and bursitis, chronic muscle aches, tiring easily, and chronic sleep disturbance to include sleep apnea syndrome; the Veteran did not timely appeal those issues; and new and material evidence was not received as to those issues within the one-year appeal period following issuance of the March 2000 rating decision.

4.  An April 2005 Board decision denied entitlement to service connection for an undiagnosed illness manifested by sleep apnea; the Veteran has not submitted a motion for reconsideration of the April 2005 Board decision and did not timely appeal that decision.

5.  A September 2008 rating decision denied the Veteran's claims for entitlement to service connection for multiple joint aches, chronic muscle aches, sleep apnea, and tinnitus; the Veteran did not timely appeal those issues; and new and material evidence was not received as to those issues within the one-year appeal period following issuance of the September 2008 rating decision.

6.  Evidence received since the March 2000 rating decision as to the claim for entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome is new and raises a reasonable possibility of substantiating the claim.

7.  Evidence received since the September 2008 rating decision as to the claims for entitlement to service connection for chronic muscle aches and multiple joint aches is new and raises a reasonable possibility of substantiating the claims.

8.  Evidence received since the September 2008 rating decision as to the claims for entitlement to service connection to tinnitus and sleep apnea is not new and/or does not raise a reasonable possibility of substantiating the claims.

9.  From March 9, 2009, it was factually ascertainable that the Veteran's gout has been an active process that was manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.


CONCLUSIONS OF LAW

1.  The October 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The October 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

3.  The March 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

4.  The April 2005 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

5.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

6.  New and material evidence having been received, the claim for entitlement to service connection for chronic muscle aches, claimed as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

7.  New and material evidence having been received, the claim for entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

8.  New and material evidence having been received, the claim for entitlement to service connection for multiple joint aches, claimed as due to an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2016).

9.  New and material evidence has not been received to reopen the claim for entitlement to service connection for tinnitus; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

10.  New and material evidence has not been received to reopen the claim for entitlement to service connection for sleep apnea; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

11.  The criteria for entitlement to a rating of 40 percent, and no higher, for gout were met from March 9, 2009, and no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.3, 4.7, 4.14, 4.21, 4.25, 4.71a, Diagnostic Codes 5002 and 5017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claims for entitlement to service connection for chronic muscle aches and multiple joint aches, claimed as due to an undiagnosed illness, and for entitlement to service connection an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome.  Given the nonprejudicial nature of these actions, the Board finds that any deficiency in VA's compliance with the notification and assistance requirements as to those issues is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other matters decided herein, VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination or opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations as to his service-connected gout in October 2010 and October 2014.  The examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged, and the record does not show, that his gout has increased in severity since the October 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As to the petitions to reopen the claims for entitlement to service connection for tinnitus and sleep apnea, VA's duty to provide a medical examination or obtain a medical opinion only attaches in petitions to reopen a finally adjudicated claim when new and material evidence has been presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board herein finds that new and material evidence has not been received to reopen the claims for entitlement to service connection for tinnitus and sleep apnea.  VA examinations have been provided during the pendency of the appeal that include findings relevant to those issues.  However, because new and material evidence has not been received to reopen those claims, there is no duty to obtain a medical opinion as to those claims, and discussion as to the adequacy of any VA examinations obtained in relation to those claims is not required.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in September 2014.  Relevant to the issues decided herein, the September 2014 Board remand directed the AOJ to obtain all VA medical records not already of record; attempt to obtain and associate with the record treatment records from Dr. Y; provide the Veteran a VA examination as to his service-connected gout; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the September 2014 Board remand, the AOJ obtained updated VA treatment records; contacted the Veteran to further identify medical records from Dr. Y and any other private source; and provided the Veteran with a VA examination as to his service-connected gout in October 2014.  The AOJ then readjudicated the Veteran's appeal in a November 2014 supplemental statement of the case.  In December 2014, the Veteran informed VA that he could not remember Dr. Y's full name.  See VA Form 21-4138, Statement in Support of Claim, received in December 2014.  The Veteran therefore did not provide enough information to identify and locate records from Dr. Y, and VA was not required to make efforts to obtain such records.  See 38 C.F.R. § 3.159(c)(1)(i).  Accordingly, the Board finds that VA at least substantially complied with the September 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence relevant to the matters on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claims denied herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Reopening Issues

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. § 20.1100(a).  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

Service Connection for Chronic Muscle Aches, Tiring Easily, and Multiple Joint Pains

The Veteran submitted original claims for entitlement to service connection for muscle aches, joint aches, and tiring easily in March 1994.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in March 1994.  In the October 1995 rating decision, the RO denied the Veteran's claims, explaining that the record showed the Veteran's joint aches result from his clinically diagnosed gout, for which service connection had been established, and that his muscle aches and tiring easily did not manifest to a compensable degree within two years after the last date of service in the Persian Gulf theater during the Persian Gulf War.  The RO notified the Veteran of the decision in a letter dated in October 1995.  The Veteran submitted a timely notice of disagreement as to those denials in April 1996, and the RO issued a statement of the case as to those issues in June 1997.  The statement of the case explained the Veteran's right to appeal the decision to the Board, and was enclosed with a VA Form 9, Appeal to Board of Veterans' Appeals.  The Veteran did not submit a timely substantive appeal as to the issues.  As such, the Veteran did not timely appeal the October 1995 rating decision's denial of entitlement to service connection for muscle aches, joint aches, and tiring easily.  See 38 C.F.R. §§ 3.156(b), 20.202, 20.302.  The October 1995 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claims for entitlement to service connection for muscle aches, joint aches, and tiring easily in January 1998.  See correspondence from the representative, received in January 1998.  In the March 2000 rating decision, the RO found that new and material evidence had not been received to reopen those claims.  The RO notified the Veteran of the decision in a letter dated in March 2000, which explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107, Your Rights to Appeal Our Decision.  The Veteran did not submit a timely notice of disagreement as to the issues.  The only evidence received within the one-year appeal period following notice of the March 2000 rating decision were documents establishing the Veteran's son's enrollment in school, which are not considered new and material as to entitlement to service connection for muscle aches, joint aches, and tiring easily.  As such, the Veteran did not timely appeal the March 2000 rating decision's denial of reopening of the claims for entitlement to service connection for muscle aches, joint aches, and tiring easily.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The March 2000 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claims for entitlement to service connection for muscle aches and joint pains in November 2007.  See VA Form 21-4138, received in November 2007.  In the September 2008 rating decision, the RO denied the Veteran's claims for entitlement to service connection for muscle aches and joint aches, explaining that muscle aches and joint pains are not diagnoses of a clinically disabling condition which is subject to service connection according to current VA regulations.  The RO notified the Veteran of the decision in a letter dated in September 2008, which explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issues, nor was new and material evidence as to the issues received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the September 2008 rating decision's denial of entitlement to service connection for muscle aches and joint aches.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The September 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 2000 rating decision as to the issue of entitlement to service connection for tiring easily and since the September 2008 rating decision as to the issues of entitlement to service connection for muscle aches and joint pains includes VA treatment records indicating that the Veteran's fatigue, muscle aches, and joint pains may be somatic manifestations of his major depressive disorder and generalized anxiety disorder.  As such, the VA treatment records indicate that those symptoms may be secondary to or manifestations of the Veteran's major depressive disorder and generalized anxiety disorder.  The Veteran was service connected for major depressive disorder and generalized anxiety disorder in a July 2016 rating decision.  Thus, the VA treatment records are new in that they were not previously considered by VA.  They are also material because they raise a new theory of entitlement to benefits and trigger VA's duty to assist by providing a medical examination or opinion.  As such, they raise a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for chronic muscle aches, tiring easily, and multiple joint pains, and the claims are therefore reopened.  38 C.F.R. § 3.156(a).

Service Connection for Tinnitus

The Veteran submitted an original claim for entitlement to service connection for a hearing condition in April 1996.  See Correspondence from the representative, received in April 1996.  In a June 1997 rating decision, the RO denied the Veteran's claim for entitlement to service connection for tinnitus, explaining that the record did not show an in-service diagnosis of tinnitus and did not support his assertion that he suffered acoustic trauma during service.  The Veteran submitted a timely notice of disagreement as to the issue in October 1997 and, following issuance of a statement of the case in December 1997, submitted a timely substantive appeal in January 1998.  The Board then issued a decision in October 1998 denying the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran did not file a motion for reconsideration of the decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the October 1998 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for tinnitus in November 2007.  See VA Form 21-4138, received in November 2007.  In the September 2008 rating decision, the RO denied the Veteran's petition to reopen, explaining that new and material evidence had been received in regard to the claim.  The RO notified the Veteran of the decision in a letter dated in September 2008, which explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the September 2008 rating decision's denial of entitlement to service connection for tinnitus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The September 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the final September 2008 rating decision that is relevant to the claim for entitlement to service connection for tinnitus includes statements from the Veteran, VA treatment records, private treatment records, a May 2010 VA audiological examination report, and an October 2010 VA examination report.  A review of the pertinent evidence received since the September 2008 rating decision reveals that it is either not new or is cumulative or otherwise does not raise a reasonable possibility of substantiating the claim.

Specifically, the statements from the Veteran indicate that the tinnitus had its onset during his active service or shortly thereafter.  The Veteran has also asserted that the condition is due to in-service acoustic trauma.  See, e.g., March 2012 Board hearing transcript; VA Form 21-4138, received in August 2015.  These statements are essentially the same as those made in support of the previously denied claims for entitlement to service connection for tinnitus.  See, e.g., March 1998 RO hearing transcript and Correspondence from the Veteran received in January 1998, both of which were of record at the time of the Board's final October 1998 decision denying entitlement to service connection for tinnitus.  As such, his statements are not considered new.

The VA treatment records show that the Veteran continues to have a diagnosis of tinnitus.  The evidence of record at the time of the prior final decision as to the issue contained a diagnosis of tinnitus.  Therefore, that additional VA treatment records are cumulative of evidence previously of record and does not constitute new and material evidence.

The private treatment records show that the Veteran continues to have a diagnosis of tinnitus.  This evidence is also cumulative and, therefore, is not new and material evidence.  The private treatment records also contain an audiogram dated in August 2015 that includes a handwritten note stating, "mild to severe [sensorineural hearing loss] AD, mild [sensorineural hearing loss] AS, most likely due to noise exposure, leading to the onset of tinnitus.  As such, the private treatment records suggest that the Veteran's tinnitus may be due to his sensorineural hearing loss.  However, because the Veteran's hearing loss has not been service connected, evidence that the hearing loss may have caused his tinnitus does not present a new theory of entitlement to service connection for tinnitus, and does not constitute new and material evidence sufficient to reopen the claim.

The May 2010 VA audiological examination report reflects the Veteran's continued assertion that he developed tinnitus after the Persian Gulf War as a result of in-service noise exposure.  The Veteran repeated similar assertions at the October 2010 VA examination.  The May 2010 VA audiological examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  The October 2010 VA examiner did not provide an opinion as to the likely etiology of the Veteran's tinnitus.  As discussed above, the Veteran's assertions as to the onset of his tinnitus and as to in-service noise exposure are essentially the same as those made in support of the previously denied claims for entitlement to service connection for tinnitus and are not considered new and material.  The May 2010 VA audiological examiner's opinion that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss is also not new and material because the Veteran has not been service connected for hearing loss.

In summary, the Veteran was originally denied entitlement to service connection for tinnitus in the Board's final October 1998 decision.  His petition to reopen the claim was denied in the final September 2008 rating decision.  Evidence received since the final September 2008 rating decision is either not new, is cumulative, or otherwise does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for tinnitus has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for tinnitus is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran submitted an original claim for entitlement to service connection for sleep problems in March 1994.  See VA Form 21-526, received in March 1994.  In the October 1995 rating decision, the RO denied the Veteran's claim, explaining that the record showed the Veteran's sleep problems did not manifest to a compensable degree within two years after the last date of service in the Persian Gulf theater during the Persian Gulf War.  The RO notified the Veteran of the decision in a letter dated in October 1995.  The Veteran submitted a timely notice of disagreement as to the denial in April 1996, and the RO issued a statement of the case as to the issue in June 1997.  The statement of the case explained the Veteran's right to appeal the decision to the Board, and was enclosed with a VA Form 9.  The Veteran did not submit a timely substantive appeal as to the issue.  As such, the Veteran did not timely appeal the October 1995 rating decision's denial of entitlement to service connection for sleep problems.  See 38 C.F.R. §§ 3.156(b), 20.202, 20.302.  The October 1995 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claim for entitlement to service connection for sleep problems, to include sleep apnea, in January 1998.  See correspondence from the representative, received in January 1998.  In the March 2000 rating decision, the RO found that new and material evidence had not been received to reopen the claim.  The RO notified the Veteran of the decision in the letter dated in March 2000.  The notification letter explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issue.  The only evidence received within the one-year appeal period following notice of the March 2000 rating decision were documents establishing the Veteran's son's enrollment in school, which are not considered new and material as to entitlement to service connection for sleep problems, to include sleep apnea.  As such, the Veteran did not timely appeal the March 2000 rating decision's denial of reopening of the claim for entitlement to service connection for sleep problems, to include sleep apnea.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The March 2000 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted another petition to reopen the claim for entitlement to service connection for sleep apnea in April 2002.  See correspondence from the representative, received in April 2002.  In an October 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for sleep apnea, explaining that the VA treatment records showed a diagnosis of mild obstructive sleep apnea by sleep study, but that the record did not show a diagnosis of sleep apnea during service or within one year of his discharge from service.  The Veteran submitted a timely notice of disagreement as to the issue in November 2002 and, following issuance of a statement of the case in September 2003, submitted a timely substantive appeal as to the issue in October 2003.  The Board then issued a decision in April 2005 denying the Veteran's claim for entitlement to service connection for an undiagnosed illness manifested by sleep apnea.  The Veteran did not file a motion for reconsideration of that decision, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the April 2005 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran submitted another petition to reopen the claim for entitlement to service connection for sleep apnea in November 2007.  See VA Form 21-4138, received in November 2007.  In the September 2008 rating decision, the RO granted the Veteran's petition to reopen the claim, but denied the claim, explaining that the record did not show that he was diagnosed with sleep apnea during military service.  The RO notified the Veteran of the decision in the letter dated in September 2008,  which explained to the Veteran his right to appeal the denial and was enclosed with a VA Form 4107.  The Veteran did not submit a timely notice of disagreement as to the issue, nor was new and material evidence as to the issue received within the one-year appeal period following notice of the decision.  As such, the Veteran did not timely appeal the September 2008 rating decision's denial of entitlement to service connection for sleep apnea.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The September 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the final September 2008 rating decision relevant to the claim for entitlement to service connection for sleep apnea includes statements from the Veteran, VA treatment records, and the October 2010 VA examination report.  A review of the pertinent evidence received since the September 2008 rating decision reveals that it is either not new, is cumulative, or otherwise does not raise a reasonable possibility of substantiating the claim.

Specifically, the statements from the Veteran indicate that he first noticed the sleep apnea shortly after his deployment to the Persian Gulf and that his wife has told him that he started snoring and experiencing apneic episodes around that time.  See, e.g., March 2012 Board hearing transcript.  These statements are essentially the same as those made in support of the previously denied claims for entitlement to service connection for sleep apnea.  See, e.g., January 2005 Board hearing transcript, which included testimony both from the Veteran and his wife and was considered in the Board's final April 2005 decision denying entitlement to service connection for an undiagnosed illness manifested by sleep apnea.  As such, his statements are not considered new.

The VA treatment records show that the Veteran continues to have a diagnosis of sleep apnea and uses a CPAP machine to treat the condition.  This evidence is cumulative of the evidence of record at the time of the prior final decision as to the issue, which contained a diagnosis of sleep apnea and evidence that the Veteran used a CPAP machine to treat the condition.  Therefore, it does not constitute new and material evidence.

The October 2010 VA examination report reflects that the Veteran reported experiencing sleep apnea since his active service and that his wife told him that he seems to stop breathing at night.  The examiner noted the diagnosis of sleep apnea found in the VA treatment records.  The examiner did not provide an opinion as to the likely etiology of the Veteran's sleep apnea.  The October 2010 VA examination report is new in that it was not previously considered by VA in the prior final denial, but it is not material because it is essentially cumulative of evidence that was of record at the time of the prior final denial.  Specifically, it merely confirms the Veteran's diagnosis of sleep apnea, and documents the Veteran's repeated assertions that he experienced sleep apnea during his active service and that his wife has witnessed him experiencing apneic episodes.

In summary, the Veteran was most recently denied entitlement to service connection for sleep apnea in the final September 2008 rating decision.  Evidence received since the final September 2008 rating decision is either not new, is cumulative of evidence already of record, or otherwise does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for sleep apnea has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for sleep apnea is not reopened.  Gilbert, 1 Vet. App. 4; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Gout

The Veteran seeks increased ratings for his service-connected gout.  The Veteran's increased rating claim was received on December 31, 2009.  See VA Form 21-4138, received in December 2009.  An increased rating may be granted during the one-year period prior to the date of the claim if it is factually ascertainable that an increase in disability occurred during that period.  Otherwise, the date of the increase will be the date of the claim or the date of entitlement, whichever is later.  See 38 C.F.R. § 3.400(o)(2).  Therefore, the relevant rating period for the Veteran's claim for increase is from December 31, 2008, one year prior to receipt of the claim, through the present.  See id.  The Veteran's gout is currently rated as 20 percent disabling prior to October 9, 2014, and 40 percent disabling therefrom.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's gout is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which directs the rater to rate the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5002, pertaining to rheumatoid arthritis.

Under Diagnostic Code 5002, rheumatoid arthritis is rated as an active process or based on chronic residuals.  When rated as an active process, a 20 percent rating is provided when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is provided when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is provided when the evidence demonstrates symptomatology less than the criteria for a 100 percent rating, but there is weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods.  A maximum 100 percent rating is provided when there are constitutional manifestations associated with active joint involvement and the condition is totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Under Diagnostic Code 5002, when there are chronic residuals, such as limitation of motion or ankylosis, the disability is to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under those diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that ratings for an active process will not be combined with ratings for chronic residuals.  Instead, the higher of the two ratings should be assigned.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

The rating of a service-connected disability involving a joint evaluated based on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Turning to the relevant evidence of record, a VA treatment note dated March 9, 2009, reflects that the Veteran reported gouty attacks once a month to twice a week involving either his left foot or left hand.  The attending physician indicated that the Veteran's frequent gouty attacks limit his ambulation.  He also completed a form so that the Veteran could receive a disability placard from the DMV based on his gout.  In December 2009, the Veteran again reported chronic gout that occurs "once every month or so."

At the October 2010 VA examination, the Veteran reported that the back of his left or right foot, left toe, left thumb, and sometimes his right thumb are affected by his gout.  In addition, he recently began experiencing right shoulder pain that radiates into his right wrist.  He stated that his most recent gout flare was two weeks prior and was located in his toes.  He estimated that his gout attacks last a week on average.  When he has gout pain in the foot, he has to crawl.  He uses a cane and right wrist brace to assist with the effects of the gout.  On examination, the Veteran had pain and loss of motion in the right wrist.  He had normal range of motion in all other joints tested.  Range-of-motion testing of the right wrist revealed dorsiflexion to 70 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and right ulnar deviation to 40 degrees.  The Veteran did not have ankylosis in any joint.

In April 2012, the Veteran reported occasional swelling of his left great toe and ankle.  In November 2012, he reported some recent swelling in his left foot.  His foot was still swollen on examination, but he did not have pain.

At the October 2014 VA examination, the Veteran reported that his knees, hands, and great toes are most affected by his gout.  The Veteran denied losing weight or having anemia due to his gout.  He did not have limitation of joint movement attributable to his gout.  The examiner indicated that the Veteran has three incapacitating exacerbations of gout per year, during which he has difficulty getting in and out of bed and has increased pain in his toes, feet, right ankle, and knees.  The Veteran has constitutional manifestations associated with active joint involvement that are totally incapacitating for less than one week per year.  The examiner opined that it is feasible that, during flare-ups or when the joint is used repeatedly over time, the Veteran could suffer a limitation in the functional ability of the feet, toes, and knees.  This additional limitation would likely be further loss of range of motion.  However, it would not be feasible to comment on the actual numerical degree of additional limitation during flare-ups because doing so would be resorting to mere speculation.  It would be mere speculation because any limitation of range of motion of the joint would likely vary somewhat from day to day depending upon, but not limited to, the types of activities performed by the joint and/or the repetitions the joint is put through, whether the Veteran takes or does not take medication for the condition, and even perhaps atmospheric pressure (weather) influences, among other factors.  The examiner noted that no one could accurately provide a numerical degree of limitation without resorting to speculation given current medical science or the known facts.  There is no scientific research available to provide a basis for calculating additional range of motion loss during use.

Based on the relevant evidence of record, the Board finds that from March 9, 2009, it was factually ascertainable that the Veteran's gout has been an active process that was manifested by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  The Board finds March 9, 2009, to be the date of increase because it was on that date that he complained to his VA treatment provider that he has gouty attacks once a month to twice a week involving either his left foot or left hand, and that the provider confirmed that the Veteran's frequent gouty attacks limit his ambulation.  The VA treatment records, the October 2010 VA examination report, and the October 2014 VA examination report reflect that the Veteran's gout continued to manifest at this level of severity throughout the rating period.  Therefore, the Board concludes that it was factually ascertainable that an increase in disability occurred on March 9, 2009, such that the criteria for entitlement to a rating of 40 percent for gout were met from March 9, 2009, through the present.  See 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Codes 5002 and 5017.

The Board further finds that the evidence of record does not show that the Veteran's gout, when considered as an active process, manifested at a severity more consistent with the criteria for a rating in excess of 40 percent at any time throughout the rating period.  Specifically, the record does not show that the Veteran's gout resulted in both weight loss and anemia at any time during the rating period, as required for a 60 percent rating.  The record also does not show that the Veteran's gout has resulted in total incapacitation such that a 100 percent rating is warranted.  In that regard, the Board acknowledges that the October 2014 VA examiner opined that the Veteran's gout has constitutional manifestations associated with active joint involvement that is totally incapacitating.  However, the examiner further opined that such manifestations last for less than one week each year.  The record in this case otherwise shows that the Veteran's gout results in incapacitating episodes, but that the Veteran has been generally able to tend to his activities of daily living, to include attending frequent medical appointments, throughout the rating period.  As such, the condition has not been totally incapacitating.  The Board thus concludes that the Veteran's gout has manifested at a severity most consistent with the criteria for a 40 percent rating criteria in terms of nature, frequency, and duration of symptoms and that the criteria for a 60 percent or 100 percent rating for gout have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5002 and 5017; see also 38 C.F.R. § 4.21; Mauerhan, 16 Vet. App. 436; Cf. Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (discussing ratings under 38 C.F.R. § 4.130).

The Board has also considered whether the Veteran is entitled to a higher rating when his gout is rated based on chronic residuals.  The October 2010 VA examination report reflects that the Veteran had reduced right wrist range-of-motion with dorsiflexion to 70 degrees, palmar flexion to 70 degrees, radial deviation to 20 degrees, and right ulnar deviation to 40 degrees.  See 38 C.F.R. § 4.71, Plate I.  Such limitation of motion warrants a noncompensable rating under the applicable rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Accordingly, based on the results of the October 2010 VA examination, the Veteran would receive a 10 percent rating if his gout were to be rated based on chronic residuals.

The October 2014 VA examiner opined that the Veteran does not have limited motion due to his gout, but that he would likely have limited motion of the toes, feet, and knees during flare-ups in his gout symptoms.  The examiner declined to opine as to the likely numerical loss of motion during flare-ups, as doing so would be resorting to mere speculation.  The Board accepts the VA examiner's statement that such an opinion cannot be rendered without resort to speculation because the examiner provided a full explanation to support that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that, pursuant to Mitchell, 25 Vet. App. at 38-43, the Veteran's loss of motion of the toes, feet, and knees during flare-ups in his gout symptoms constitutes functional loss.  However, because a numerical degree of loss cannot be provided, the Board cannot conclude that a compensable rating is warranted for the loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5270, 5284.  Thus, the Board finds that a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  The feet and toes are considered a group of minor joints and the knee is considered a major joint.  38 C.F.R. § 4.45.  Therefore, the Veteran would receive separate 10 percent ratings for the right foot and toes, for the left foot and toes, for the right knee, and for the left knee.  Under the relevant regulations, four 10 percent ratings combine to 40 percent.  See 38 C.F.R. § 4.25.  Therefore, rating the Veteran's gout based on chronic residuals would not result in a higher rating at any time during the rating period.  In that regard, the Board reiterates that the note under 38 C.F.R. § 4.71a, Diagnostic Code 5002 dictates that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Rather, the higher rating will be assigned in such cases.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See, e.g., Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected gout with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, gout is rated based on the "impairment of health" and severity and frequency in exacerbations in symptoms caused by the condition.  Such general factors reasonably include the symptoms attributable to the Veteran's gout, to include pain, loss of motion, and difficulty with ambulation.  Thus, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  As such, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that this case is an exceptional circumstance in which extra-schedular consideration is required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities currently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings.").  Furthermore, the Veteran has not contended that an extra-schedular rating is warranted based upon the combined effect of multiple conditions.  See id.  Consequently, on this record, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the disabilities at issue on appeal.

The Board therefore finds that the criteria for a rating of 40 percent, and no higher, for gout have been met since March 9, 2009, and no earlier.  To the extent that the Veteran seeks ratings higher than or in addition to those granted herein, the preponderance of the evidence is against such a claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for chronic muscle aches, claimed as due to an undiagnosed illness, is reopened. 

New and material evidence having been received, the claim for entitlement to service connection for an undiagnosed illness claimed as manifested by tiring easily and now claimed as chronic fatigue syndrome, is reopened.

New and material evidence having been received, the claim for entitlement to service connection for multiple joint aches, claimed as due to an undiagnosed illness, is reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for tinnitus; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for sleep apnea; therefore, the claim is not reopened.

Entitlement to a rating of 40 percent, and no higher, for gout is granted from March 9, 2009, and no earlier, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Chronic Muscle Aches, Tiring Easily, and Multiple Joint Pains

As discussed in the decision above, the evidence of record indicates that the Veteran's chronic muscle aches, fatigue, and multiple joint pains may be somatic manifestations of his now service-connected major depressive disorder and generalized anxiety disorder.  As such, those symptoms may be caused by or manifestations of a service-connected disability.  The VA opinions of record as to the Veteran's claims for entitlement to service connection for chronic muscle aches, tiring easily, and multiple joint pains do not address the possibility of secondary service connection for those symptoms.  As such, they are inadequate for decision-making purposes, and the matters must be remanded so that another VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for Stomach Problems, Gas, Sour Taste in Mouth, and Diarrhea, Claimed as Irritable Bowel syndrome

The Veteran seeks entitlement to service connection for stomach and digestive problems, to include under the provisions of 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(2)(i)(B)(3) provides that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of functional gastrointestinal disorders.  A Note to that paragraph explains that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  The record in this case shows that the Veteran is a Persian Gulf veteran, as defined in 38 C.F.R. § 3.317, and that he has complained to treatment providers of upper and lower gastrointestinal symptoms, to include digestive symptoms and diarrhea.  Although some of the Veteran's gastrointestinal symptoms have been medically attributed to his service-connected peptic ulcer disease, some of his other gastrointestinal symptoms have not been attributed to any particular condition.  The October 2010 VA examiner noted the Veteran's complaints of heartburn and occasional stomach ache, but did not provide an opinion as to whether the Veteran has a functional gastrointestinal disorder other than peptic ulcer disease.  A May 2017 VA Gulf War general medical examiner did not provide any findings specific to the Veteran's digestive system and did not provide an opinion as to whether the Veteran has a functional gastrointestinal disorder other than peptic ulcer disease.  Accordingly, the Board finds that the evidence indicates that the Veteran may have a functional gastrointestinal disorder, but that the opinions of record are not adequate to make a decision as to whether the Veteran is entitled to service connection for such a condition under the provisions of 38 C.F.R. § 3.317.  Therefore, the matter must be remanded so that the Veteran may be provided a VA examination.  See Barr, 21 Vet. App. at 312.

Increased Rating for Peptic Ulcer Disease

The VA treatment records indicate that the Veteran was admitted to St. Mary's Hospital in January 2017 for hemoptysis due to a bleeding gastric ulcer.  VA has not yet made efforts to obtain records from St. Mary's Hospital relating to the Veteran's January 2017 admission.  As these records appear to be relevant to the issue of entitlement to an increased rating for peptic ulcer disease, the matter must be remanded so appropriate efforts may be made to obtain treatment record from St. Mary's Hospital.  See 38 C.F.R. § 3.159(c)(1).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all treatment from private health care providers.  The letter accompanying those VA Forms should inform the Veteran that VA is particularly interested in records from St. Mary's Hospital dated in or around January 2017 regarding an admission for a bleeding ulcer.  All attempts to obtain any records identified by the Veteran must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development deemed necessary in view of the expanded record, to include providing any further VA examinations or VA opinions required under 38 C.F.R. §§ 3.159(c)(4) and 3.327.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disability, to include any qualifying as a functional gastrointestinal disorder under 38 C.F.R. § 3.317.  Provide a copy of this remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Provide a description of the Veteran's gastrointestinal symptoms.

b.  Provide an explanation as to which, if any, of the Veteran's gastrointestinal symptoms are medically attributable to his service-connected peptic ulcer disease.

c.  Considering only the gastrointestinal symptoms not medically attributable to the Veteran's service-connected peptic ulcer disease, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a functional gastrointestinal disorder.

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  The examiner should specifically state whether the Veteran has a diagnosis of irritable bowel syndrome.

3.  Forward the record and a copy of this remand to a VA clinician qualified to provide the below-requested information.  If the clinician selected determines that in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  The clinician must indicate that the record was reviewed.  After review of the record, the examiner should address the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic muscle aches, fatigue, and/or multiple joint pains are proximately due to, the result of, or a symptoms of his service-connected disabilities, specifically to include his major depressive disorder and generalized anxiety disorder.

b.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's chronic muscle aches, fatigue, and/or multiple joint pains are aggravated by his service-connected disabilities, specifically to include his major depressive disorder and generalized anxiety disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will require a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.  If the examiner opines that the Veteran's chronic muscle aches, fatigue, and multiple joint pains are not proximately due to, the result of, a symptom of, or aggravated by his service-connected disabilities, the examiner must reconcile such opinion with the VA treatment records that indicate the Veteran's chronic muscle aches, fatigue, and/or multiple joint pains may be somatic manifestations of his major depressive disorder and generalized anxiety disorder.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


